DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811470025.2, filed on November 26, 2018.

Claim Objections
Claims 1, 16, and 19 are objected to because of the following informalities:
Regarding claim 1, the limitation “storing washing liquid” is in line 5 on page 2. The phrase “storing washing liquid” should be “storing a washing liquid”.
Regarding claim 1, the limitation “storing eluent reagent” is in line 6 on page 2. The phrase “storing eluent reagent” should be “storing an eluent reagent”.
Regarding claim 1, the limitation “of the nucleic extraction chambers” is in lines 8-9 on page 2. The phrase “of the nucleic acid extraction chambers” should be “of the plurality of nucleic acid extraction chambers”.
Regarding claim 1, the limitation “for receiving the sample, washing liquid, eluent reagent subsequently” is in lines 9-10 on page 2. The phrase “for receiving the sample, washing liquid, eluent reagent subsequently” should be “for receiving the sample, the washing liquid, and the eluent reagent subsequently”.
Regarding claim 1, line 11 on page 2. “for receiving liquid from the reaction chamber” should be “for receiving a liquid from the reaction chamber”.
Regarding claim 16, the limitation “the rotation of the rotary disk” is in line 6 on page 4. The phrase “the rotation of the rotary disk” should be “a rotation of the rotary disk”.
Regarding claim 19, the limitation “the fluid in the lysis chamber” is in line 1 on page 4. The phrase “the fluid in the lysis chamber” should be “a fluid in the lysis chamber”.
Regarding claim 19, the limitation “the movement of the piston” is in line 2 on page 4. The phrase “the movement of the piston” should be “a movement of the piston”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 10, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the sidewall” in pg. 2, line 24. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “the outside wall” in pg. 2, line 26. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the PCR reaction” in line 16 on page 2. There is insufficient antecedent basis for this limitation in the claim. The phrase “the PCR reaction” should be “a PCR reaction”.
Dependent claims 6-7, 10, 16, and 18-20 are rejected for the same reason as the base claim upon which they depend.

Allowable Subject Matter
Claims 1, 6-7, 10, 16, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the closest prior art is Dority (US 2003/0162304) in view of Andreyev (US 2016/0186240), Cooney (US 2017/0016052), Ismagilov (US 2013/0280725), and Connolly (US 2017/0292151).
Regarding claim 1, Dority discloses a nucleic acid (paragraph [0056]) extraction (paragraph [0076]) apparatus as discussed in the prior Office Action.
Dority does not disclose:
a hollow piston;
wherein the receiving chamber is disposed in the hollow piston, and the hollow piston is movable relative to the receiving chamber; and wherein a recess is provided on the sidewall at a bottom of the hollow piston, and when the hollow piston is at the second position, the recess and the outside wall of the receiving chamber form a space for accommodating the magnetic bead therein;

As to 1) of claim 1, regarding the phrase “a hollow piston”, Andreyev discloses such a hollow piston (paragraph [0367] “hollow piston drive shaft 11415”).
In the analogous art of molecular diagnostic testing, it would have been obvious to one skilled in the art before the effective filing date to modify the arguably solid piston of Dority with the hollow piston of Andreyev in order to effectively move fluids throughout the device by allowing the fluid to exit out into a connecting chamber or tube.
	As to the rest of the claim limitations of claim 1, modified Dority (Dority in view of the references mentioned above) teaches the nucleic acid extraction apparatus as discussed in the prior Office Action.
As to 2) of claim 1, Dority does not contain the claim limitation. The prior art of record, alone or in combination, does not teach or fairly suggest 2) of claim 1, within the claim environment.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (KR 1020180125814) – This invention is a nucleic acid extraction chamber with an attached cartridge for controlling liquid flow through a plurality of chambers.
Under the inventor Dority, there are myriad patent applications that are similar to the Dority (US 2003/0162304) patent application in the rejections above – too many applications (at least 17 U.S. patents or patent applications, see line “L61” in attached PE2E Search History) to be listed in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799         

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799